DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Frank Occhiuti on 01/25/2022.

The application has been amended as follows:                                                   
                                                    In The Claims
3.	Cancel the withdrawn claims 9-11; and delete claim 5 from the application.
	In claim 1, lines 3-7, replace “in which the component can be disposed, at least one tangential nozzle which is provided and adapted for discharging a fluid stream for cooling at least a first sub-area of the component such that at a nozzle outlet of the 
	In claim 2, line 2, replace “the at least one nozzle” with -- the at least one tangential nozzle--. In claim 2, line 3, replace “a second sub-area” with --the second sub-area--.
	In claim 3, line 2, replace “the at least one nozzle” with -- the at least one tangential nozzle--. In claim 3, line 3, replace “the nozzle” with -- the at least one tangential nozzle--. In claim 3, line 4; replace “a second sub-area” with --the second sub-area--.
	In claim 4, line 2, replace “the at least one nozzle” with -- the at least one tangential nozzle--. In claim 4, line 3, replace “the nozzle” with -- the at least one tangential nozzle--. In claim 4, line 3; replace “a second sub-area” with --the second sub-area--.
	In claim 6, lines 1-2, replace “a nozzle outlet of the at least one nozzle” with --the nozzle outlet of the at least one tangential nozzle--. In claim 6, line 4; replace “a second sub-area” with --the second sub-area--.
	In claim 7, lines 1-2, replace “a nozzle outlet of the at least one nozzle” with --the nozzle outlet of the at least one tangential nozzle--. In claim 7, line 4; replace “the 
In claim 8, lines 2-3, replace “the at least one nozzle is adjustable such that the at least one nozzle” with -- the at least one tangential nozzle is adjustable such that the 
at least one tangential nozzle--.
Allowable Subject Matter
4.	Claims 1-4 and 6-8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art of record differs from the instant claimed invention by failing to teach and/or adequately suggest: a tempering station provided with at least one tangential nozzle adapted for discharging a fluid stream for cooling at least a first sub-area of the component; wherein an outlet of the at least one tangential nozzle is designed such that a flow pulse in the direction of a second sub-area of the component is prevented at the nozzle outlet; thereby allowing metal sheet components to be cooled and hardened with different strength and properties in different sub-areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733